Title: From George Washington to Anthony Wayne, 16 January 1781
From: Washington, George
To: Wayne, Anthony


                        

                            
                            Dear sir
                            Head Quarters New Windsor January 16th 1781.
                        
                        The receipt of your favor of the 11th Instant afforded great satisfaction, by informing me that the unhappy
                            affair, which had given you so much trouble and anxiety, was likely, speedily to be settled.
                        You will be informed by Major Genl St Clair, why I did not think it expedient (as matters were circumstanced)
                            to give an answer to your last by the usual Route.
                        I thank you for the hint given in the conclusion of your Letter, and am Dr sir With great regard &
                            esteem Your Most Obedt servant
                        
                            Go: Washington
                        
                    